         Case 4:17-cv-00709-KGB Document 42 Filed 06/08/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RANDY KEITH KING, II                                                                  PLAINTIFF

v.                                 Case No. 4:17-cv-00709 KGB

TIM RYALS, et al.                                                                  DEFENDANT

                                              ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 41).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice.

       It is so ordered this 8th day of June, 2020.


                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
